                                                                         CLERK'S OFFICE U,S.DIST.Cœ r
                                                                                AT ROANOKE,VA
                                                                                      FILFD
                      IN THE UM TED STATES DISTRICT CO URT                        FEB 18 2222
                     FO R TH E W E STER N D ISTR ICT O F W R G IN IA
                                 ROANOKE DIVISION                            JUL C,DUDLEX LERK
                                                                            BY;
                                                                                  D     C   R

 CHRISTOPHER DEW AYNE M ORGAN                  CivilAction No.7:19-cv-00801
        Plaintiff,
                                               M EM O R AN DU M O PIN IO N
 V.
                                               By: G len E.C onrad
 DUFFIELD REGIONAL JAIL,etal,                  SeniorUnited StatesDistrictJudge
        Defendantts),


       Plaintiff,proceeding pro K,filedacivilrightscomplaint,pursuantto42U.S.C.51983.
                              .




By orderentered January 17,2020,the courtdirectedplaintiffto subm itwithin 20daysf'
                                                                                  rom the

dateoftheorderthe conjenttowithholding offiling feesfonn in orderto com plete the
                                                                     .




application to proceed in formapauperis.PlaintiffwAsadvisedthatafailureto comply would

resultindismissalofthisactionwithoutprejudice.
       M orethan 20 dayshaveelapsed,andplaintiffhasfailedto comply with thedescdbed

conditions.Accordingly,thecourtdismissestheacti:nwithoutprejudiceandstrikesthecase
from theactive docketofthecourt.Plaintiffm ay refiletheclaim sin aseparateaction once

plaintiffispreparedto com ply with thenoted conditions.

       The Clerk isdirected to send a copy ofthisM em orandum Opinion and accompanying

Orderto plaintiff.
       ENTER:This )Q# day ofFebruary,2020.



                                                 SeniorU nited States D istrictJudge
